Citation Nr: 0417484	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-30 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD.)


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel








INTRODUCTION

The veteran had active service from July 1970 to February 
1972.  

This appeal arises from a February 2002 rating decision by 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for PTSD.


FINDINGS OF FACT

1.  The veteran's allegations of combat in service are not 
corroborated by credible supporting evidence.

2.  The veteran does not have post-traumatic stress disorder 
attributable to military service or to any incident of active 
duty.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to 


assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) 
(2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's February 2002 decision that the criteria 
for service connection for PTSD had not been met.  This 
notice also informed the appellant of the reasons and bases 
for the RO's decision.  In December 2001, the veteran 
received notice of the VCAA and a description of what the 
evidence must show to establish entitlement to service 
connection.  Finally, the veteran received a statement of the 
case in August 2003 which further described for the veteran 
the standard for adjudicating his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the RO decision, the VCAA letter, and SOCs 
sent to the appellant notified him of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)  held, in part, that the implementing 
regulation for VA's section 5103 notice requires 


language to the effect of "give us everything you've got 
pertaining to your claim(s)."  See 38 C.F.R. § 3.159(b)(1) 
(2003).  The Pelegrini Court also held that a section 5103 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made in February 
2002, after the veteran received VCAA notice in December 
2001.   The RO's December2001letter also notified the veteran 
of VA's duty to develop his claim pursuant to the VCAA's 
provisions, to include the duties to develop for "all 
relevant evidence in the custody of a federal department or 
agency, including VA Medical records, Vet Center records, 
service medical records, Social Security Administration 
records, or evidence from other federal agencies."  The 
veteran was also informed that VA had a duty to develop for 
private records and lay or other evidence.  This VCAA notice 
clearly complies with the section 5103 content requirements, 
to include 38 C.F.R. § 3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC.)  In addition, the veteran claim was afforded a 
VA examination for the disability at issue.  Therefore, a 
remand for another examination is not necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) 
(2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 
2003).  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 


(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

II.  Service Connection for PTSD

The veteran argues that service connection is warranted for 
post-traumatic stress disorder.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records covering his active 
duty service do not show complaints, treatment, or a 
diagnosis of PTSD.  His induction examination, dated July 
1970, did not show abnormalities.  A medical examination in 
October 1970 indicated that no medical or psychiatric 
disqualifying defects were found.  Finally, the veteran's 
separation examination report, dated December 1971, shows 
that his psychiatric condition was evaluated as normal.

The veteran's post-service medical records include records 
from a hospitalization at the North Mississippi Medical 
Center from December 1989 through January 1990.  The veteran 
was hospitalized for severe depressive symptoms.  The records 
show the veteran was coping with several personal problems 
and probable alcohol dependence, but there was no diagnosis 
or mention of PTSD.  The veteran reported his military 
service as part of his history, but did not discuss 
psychiatric problems resulting from this service.

In addition, the claims file contains outpatient treatment 
records from the VA Medical Center.  In October 2001, the 
veteran underwent a psychiatric examination by the VA PTSD 
clinic.  The veteran's examiner reported that the veteran was 
deployed to an Air Force Base in Udorn, Thailand, which ran 
bombing missions and received wounded and dead soldiers in 
helicopters.  The veteran guarded aircraft, using a machine 
gun and grenade launchers.  He cited specific stressors 
including an incident in which the base was attacked by Viet 
Cong.  Some of the Thai guards were shot and injured and the 
Viet Cong were killed.  He was separated from service with a 
Hardship Discharge in 1972 because his brother had been 
killed.  The examiner noted that the veteran's symptoms 
included nightmares and intrusive recollections of his 
experiences in the war as well as anxiety and hypervigilance.  
He startled easily, had anxiety, and avoided television and 
films because seeing and hearing explosions reminded him of 
Vietnam.  The examiner concluded that the veteran "clearly 
demonstrates and meets the full criteria for PTSD according 
to the DSM-IV."  The veteran was also diagnosed with 
depression and assigned a Global Assessment of Functioning 
(GAF) score of 45.

In January 2002, the veteran underwent a VA general medical 
examination.  The examiner noted only a history of PTSD.  In 
February 2002, the veteran underwent a VA mental examination.  
The examiner reviewed the veteran's claims file and 
interviewed the veteran.  The veteran reported that he worked 
as a security guard during the Vietnam War.  He described 
stressors including his base being attacked; feeling guilty 
about shooting someone; having six people from his hometown 
killed; and taking care of body bags.  The veteran also 
reported stressors unrelated to the war, including the deaths 
of his brother and ex-wife.  The examiner noted that the 
veteran had symptoms including nightmares, flashbacks, 
avoiding crowds, hypervigilance, and poor concentration.  
Nevertheless, the examiner concluded that the veteran's 
condition did not meet the criteria for PTSD.  His Axis I 
diagnosis was alcohol abuse and adjustment disorder with 
depressed mood.

The most recent medical evidence in the claims file is 
outpatient treatment notes from the VA Medical Center dated 
April 2002 through August 2003.  During this time, the 
veteran's GAF score ranged from 41 to 45.  The notes 
indicated that the veteran attended group therapy where he 
discussed his experiences during the war and learned to cope 
with continuing symptoms including nightmares, intrusive 


memories, and hypervigilance.  The veteran's outpatient 
treatment plan update, dated April 2003, indicated a 
confirmed diagnosis of PTSD as well as anxiety and depressed 
mood.  His GAF score at the time was 45.  

Finally, the claims file contains the transcript of the 
veteran's hearing before a Decision Review Officer in 
December 2002.  During the hearing, the veteran testified 
that he was part of the 432nd Security Police Squadron, 
Combat Support Group, stationed in Udorn, Thailand.  He 
reported that his job was to guard aircraft property and 
personnel, for which he drew combat and hazardous pay.  
Again, the veteran described a stressful incident in which 
his base was attacked by Viet Cong.  Several Thai guards were 
injured and the veteran shot and killed a member of the Viet 
Cong Unit.  By the end of the battle, all five Viet Cong were 
killed.  The DRO asked the veteran if he could contact anyone 
who served with him who could confirm his account but the 
veteran related that his attempts to contact others for lay 
statements had failed.  In addition, the veteran submitted 
photographs of himself at the base dated September 1971.

Claims for PTSD are evaluated in accordance with criteria set 
forth in 38 C.F.R. 3.304(f).    Service connection for PTSD 
requires medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125 (a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the stressor 
occurred.  In addition, in 1996 VA adopted the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 
38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).  The veteran has presented a diagnosis of PTSD which, 
for purposes of this appeal, the Board presumes to conform to 
DSM-IV requirements. See 38 C.F.R. §§ 3.304(f); 4.125(a) 
(2003). Therefore, the issue presented in this case concerns 
whether the veteran was actually exposed to the stressors 
supporting his PTSD diagnosis.

Service records or "other supportive evidence" may establish 
combat status. See West v. Brown, 7 Vet. App. 70, 76 (1994).  
If the evidence establishes that the veteran engaged in 
combat and the claimed stressor is related to that combat, in 
the 


absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  However, this 
provision is only applicable once a claimant has established 
that he/she engaged in combat with the enemy. 38 C.F.R. § 
3.304(f) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that, where a claimed stressor is 
alleged to have occurred during combat, VA must make a 
specific finding as to whether or not the claimant was 
involved in combat. Gaines v. West, 11 Vet. App. 353, 359 
(1998). VA is not required to accept a claimant's assertions 
of combat exposure but, in arriving at its findings of fact, 
the credibility of the claimant's testimony and statements of 
record must be addressed. Cohen, 10 Vet. App. at 145-46. 
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony. Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996). For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure may be sufficient to constitute credible 
supporting evidence. Suozzi v. Brown, 10 Vet. App. 307 
(1997). However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996). Examples of "other supportive evidence" includes, 
but is not limited to, incidents of a plane crash, ship 
sinking, explosion, rape or assault, or duty in a burn ward 
or graves registration unit.  See Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1, 
Part VI.

The veteran's DD 214 reveals that he served in the U.S. Air 
Force from July 1970 to February 1972.  He had a military 
specialty of "Security Police" which was the civilian 
equivalent of a guard.  He was awarded the National Defense 
Service Medal (NDSM) and a Air Force Manual/ Vietnam Service 
Medal.  He completed five months overseas duty in Thailand, 
stationed at Udorn.  His service medical and personnel 
records do not contain any evidence which corroborates 
exposure to his claimed stressors.  

By letter dated December 2002, the RO contacted USASCUR 
requesting verification of the veteran's claimed stressors. 
At this time, the RO provided USASCRUR with the veteran's 
unit assignments, personnel records, and a copy of the 
veteran's statements. The claims file contains a June 2003 
Inquiry Status Report from USASCRUR stating that no record 
was found.  In June 2003, the RO sent USASCRUR another 
request stating that an inquiry shows the Research Unit did 
not receive the first request.  The new request contained the 
same information and enclosures as the December 2002 request.  
Again, USASCRUR reiterated that no record was found.  

The veteran military records confirm that he served a tour of 
duty in Thailand during the Vietnam War, but do not indicate 
any awards indicative of combat experience. There is no 
"[c]redible supporting evidence," by way of service records 
or other sources, which would imply his personal exposure to 
events such as having his base attacked, shooting a member of 
the Viet Cong, and handling dead or wounded soldiers arriving 
to the base by helicopter.  In addition, the veteran's 
allegations of exposure to non- combat stressors alone do not 
meet the regulatory requirement for "credible supporting 
evidence." Doran v. Brown, 6 Vet. App. 283, 289 (1994) ("If 
the claimed stressor is not combat- related, [the] 
appellant's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence"). As 
such, his claimed stressors cannot be accepted as verified.

In so holding, the Board specifically finds that the 
preponderance of the evidence weighs against a finding that 
the veteran ever engaged in combat with the enemy so as to 
allow the application of the provisions of 38 U.S.C.A. § 
1154(b) and 38 C.F.R. §3.304(f).  Furthermore, the veteran's 
allegations of exposure to non-combat stressors in service 
are not corroborated by credible supporting evidence, and the 
Board must find that the veteran's PTSD is not shown to have 
its origins in his military service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



